Exhibit 10.57

AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (the “Agreement”) is
entered into this 24th day of October, 2016, by and between COMSTOCK REDLAND
ROAD II, L.C., a Virginia limited liability company (the “Seller”), and MOMENTUM
APARTMENTS, LLC, a Virginia limited liability company (the “Purchaser”).

WHEREAS, Seller is the owner of certain real property in Montgomery County
(“County”), State of Maryland, as more particularly described on Exhibit “A”,
attached hereto and made a part hereof (the “Property”); and

WHEREAS, the “Property” shall include all rights, privileges, easements and
appurtenances belonging or appertaining thereto, including any right, title and
interest of Seller, if any (none represented or warranted hereby), in and to
(i) adjacent streets, alleys, rights-of-way, waterways, creeks or streams, and
(ii) impact fee credits or prepaid fees related to the Property, and all of
Seller’s right, title and interest, if any (none represented or warranted
hereby), in all (a) engineering plans and work documents, (b) takeoffs, (c)
federal, state and local permits of any kind, valid or expired, and (d) warranty
or punch list agreements with city, county, state or federal government agencies
((a) through (d) being collectively the “Development Documents”); and

WHEREAS, Seller desires to sell and Purchaser wishes to purchase the Property
pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Purchase Price (defined below) and the
mutual promises of the parties as set forth herein, Seller does hereby agree to
sell to Purchaser and Purchaser agrees to purchase from Seller in fee simple the
Property pursuant to the following covenants, conditions, terms and obligations:

1. PURCHASE AND SALE. Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property as provided herein.

2. DEPOSIT. Upon execution of this Agreement by all parties, Purchaser shall
deposit with Stewart Title & Escrow, Inc. (“Escrow Agent”) the sum of Fifty
Thousand Dollars ($50,000)(“Initial Deposit”), which Initial Deposit shall be
refundable until the expiration of the Feasibility Period (defined below). Upon
the expiration of the Feasibility Period, provided Purchaser has not terminated
this Agreement, Purchaser shall deposit an additional sum of Fifty Thousand
Dollars ($50,000)(“Additional Deposit”) with the Escrow Agent. The Initial
Deposit and the Additional Deposit shall be referred to herein collectively as
the “Deposit.” The Deposit shall be non-refundable except in the event of (i) a
Seller default, (ii) the failure of Purchaser to obtain an award of Low Income
Housing Tax Credits and lender financing for the development of the Property
(“Financing”), or (iii) as otherwise provided herein.

3. FEASIBILITY PERIOD. All engineering, development, marketing and other
inspections, tests and examinations shall be conducted within twenty-one
(21) days of the Effective Date (“Feasibility Period”) by parties qualified and,
where applicable, licensed to conduct such inspections, tests and/or
examinations. Purchaser shall pay the costs of all tests, inspections,
examinations, investigations, and reviews conducted pursuant to this Agreement.
After the performance of any tests, inspections, examinations, investigations
and reviews, Purchaser shall promptly repair any damage to the Property to
substantially the same condition as existed prior to the conduct of said tests,
inspections, examinations, investigations and reviews, and this obligation of
Purchaser shall survive any termination of this Agreement. Prior to undertaking
any activity or exercising any rights granted in this Agreement, Purchaser shall
obtain, and subsequently maintain in full force and effect throughout the
duration of this Agreement, commercial general liability insurance in an amount
not less than One Million and No/100 Dollars ($1,000,000.00). Such policy or
policies shall name Seller as an additional insured, and shall cover damage to
property and persons resulting from or connected with any activity of Purchaser
as contemplated under this Agreement. Notwithstanding anything to the contrary
set forth in this Agreement, Purchaser agrees to indemnify and hold Seller
harmless from any and all liability, loss or damage, including reasonable
attorneys’ fees and related costs and expenses arising out of, or resulting
from, any and all engineering, development, marketing and other studies that may
be conducted by Purchaser, including, without limitation, physical damage to the
Property (and any adjoining property) and claims of mechanics and materialmen
arising out of such activities. Furthermore, and notwithstanding anything in
this Agreement to the contrary, Purchaser shall not be permitted to perform a
Phase II environmental audit and inspection of the Property or any other form of
invasive property testing without Seller’s prior written approval, which may be
withheld for any reason or no reason; provided, however, that Seller hereby
expressly acknowledges that Purchaser shall be permitted to make customary and
reasonable soil borings and test pits during its examination of the Property.
Purchaser’s obligations to Seller under this Paragraph 3 shall survive any
termination of this Agreement for one hundred eighty (180) days.

4. PURCHASE PRICE AND CLOSING. Upon satisfaction of the Conditions Precedent to
Closing (as defined in Paragraph 5), Seller shall sell, and Purchaser agrees to
purchase the Property in accordance with the terms of this Agreement. The
purchase price for the Property is Three Million Five Hundred Thousand and
NO/100 Dollars ($3,500,000.00) (the “Purchase Price”). The Deposit will be
applied towards the Purchase Price and the balance thereof shall be paid by
Purchaser at Closing (defined below) via wire transfer to the Escrow Agent. The
closing (the “Closing”) of the Property shall occur no later than June 30, 2017;
provided; however; that if the Conditions Precedent to Closing have not occurred
by such date, then Closing may be extended to December 31, 2017 (“Outside
Closing Date”). In no event shall the Closing occur later than the Outside
Closing Date; provided, however, that Purchaser may elect for Closing to occur
on an earlier date upon providing Seller three (3) days prior notice. The
Closing shall be held at the offices of Escrow Agent or such other place as
mutually agreed by Seller and Purchaser. Time is of the essence with respect to
the date of Closing.



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT TO CLOSING. The obligation of Purchaser to purchase the
Property shall be conditioned upon satisfaction of the following at or prior to
Closing, any of which may be waived by Purchaser in its sole and absolute
discretion (the “Conditions Precedent to Closing”):

5(a) All conditions of title have been met pursuant to Subparagraph 6(a) and
Seller shall have cured any title objection Seller has agreed to cure in
accordance with Subparagraph 6(d).

5(b) Seller is not in default of this Agreement.

5(c) The representations and warranties by Seller contained in this Agreement
must be true.

5(d) Purchaser shall have received approvals from Montgomery County, Maryland, a
funding commitment letter from a third party lender, and an award letter for Low
Income Housing Tax Credits from the Maryland Department of Housing and Community
Development to build an affordable, multi-family residential unit building on
the Property.

5(e) Purchaser and Seller’s affiliate, Comstock Redland Road, L.C., shall enter
into a Temporary Construction and Easement Agreement for the use of adjacent
property (no more than 1 building pad on the adjacent property) for staging and
storage of materials by Purchaser for construction of the building on the
Property.

In the event that any of the foregoing Conditions Precedent to Closing are not
satisfied on or prior to the date of Closing, then Seller or Purchaser may elect
to either (i) waive the applicable unsatisfied Conditions Precedent to Closing
and proceed to Closing on the scheduled Closing date, in the Purchaser’s sole
discretion, or (ii) immediately terminate this Agreement by written notice to
the other party, in which case the Deposit shall be returned to Purchaser within
five (5) days of such termination and thereafter the parties shall be relieved
of all further liability hereunder with the exception of Purchaser’s obligations
to Seller that survive any termination of this Agreement. In the event of a
termination of this Agreement by Purchaser, Purchaser shall, at no additional
cost or expense to Seller, assign to Purchaser all contracts, permits,
applications, or any other documents requested by Purchaser that were prepared
for the Property or performed for Purchaser.

6. TITLE.

6(a) Title to the Property is to be conveyed hereunder, free of liens,
judgments, tenancies, and reservations, subject, however, to any matters of
title not objected to by Purchaser, or deemed approved by Purchaser, during
Purchaser’s examination of title (as described in this Paragraph 6)
(collectively, the “Permitted Exceptions”) .

6(b) Purchaser, at Purchaser’s expense, shall obtain a commitment for an owner’s
policy of title insurance (hereafter “Title Commitment”) from Escrow Agent (or
such other title insurance company selected by Purchaser), in the amount
acceptable to Purchaser’s lender, insuring Purchaser as the prospective owner of
fee simple marketable title to the Property.

6(c) Purchaser, in Purchaser’s sole discretion, and at Purchaser’s sole expense,
may cause to be prepared a survey of the Property (the “Survey”).

6(d) At the Closing, the Escrow Agent shall agree to issue to Purchaser an ALTA
Owners Title Insurance Policy (2006) with coverage in an amount acceptable to
Purchaser’s lender showing title to the Property vested in Purchaser subject
only to the Permitted Exceptions and the standard printed exceptions, exclusions
and conditions in the policy of title insurance (“Title Policy”). Seller shall
not provide endorsements or extended or additional coverage to the Title Policy
and the Purchaser’s inability to obtain endorsements or additional or extended
coverage to the Title Policy shall not be a closing condition or a cause to
delay the Closing.



--------------------------------------------------------------------------------

7. CLOSINGS, CONVEYANCE

7(a) Any escrow fee shall be equally shared between Purchaser and Seller. Any
transfer or conveyance taxes or fees, filing fees and/or costs associated with
the recordation of the deed shall be at Seller’s expense. Purchaser shall pay
all costs and expenses associated with Purchaser’s financing, procurement of a
survey, and procurement of title insurance.

7(b) Subject to Section 7(d) below, Seller shall be responsible for all real
estate taxes, assessments, homeowner’s association dues or other charges
accruing prior to the date of the Closing and Purchaser shall be responsible for
such real estate taxes, assessments, homeowner’s association dues and other
charges accruing on or after the date of the Closing. At Closing, real estate
taxes and other charges payable on an annual or periodic basis shall be prorated
to the date of Closing based on the most recent available tax information.

7(c) Seller shall be responsible for any agricultural land, recapture or
rollback tax due in connection with the conveyance or deed under any applicable
law, regulation or ordinance (or any similar tax or assessment) levied as of the
date of the Closing.

7(d) At Closing, Purchaser shall reimburse Seller for any and all amounts
expended by Seller for Seller’s interest carry on its existing loan with
Eaglebank from November 1, 2016 to the date of Closing, and for Seller’s payment
of real estate taxes on the Property up to the amount of $100,000.

7(e) At Closing, the Property shall be conveyed by Seller to Purchaser or
Purchaser’s designee by Special Warranty Deed, in proper form for recording in
the County.

7(f) If required, at or prior to Closing, Seller shall deliver to Purchaser a
“Certification of Non-Foreign Status” which meets the requirements of
Section 1445 of the Internal Revenue Code and Internal Revenue Regulations for
the purpose of informing the transferee that withholding of Federal taxes is not
required.

7(g) If any mechanics’ or materialmen’s liens are filed against the Property at
the time of Closing pursuant to any work performed or materials furnished
pursuant to any agreement made by Seller, Seller will forthwith pay or bond same
in order to release the Property from the operation and effect of such lien, or
obtain affirmative title insurance over such lien reasonably acceptable to
Purchaser.

8. DEFAULT; LIABILITY OF PARTIES.

8(a) In the event Purchaser breaches this Agreement, Seller’s sole and exclusive
remedy shall be to terminate this Agreement and receive the Deposit. Thereafter,
Purchaser and Seller shall be relieved of further liability hereunder, at law or
in equity, it being the agreement of the parties that Purchaser shall have no
other liability or obligation for default hereunder (except with respect to such
obligations as may, pursuant to the terms hereof, survive termination of this
Agreement).

8(b) Notwithstanding anything to the contrary contained herein, in the event
Seller breaches this Agreement (which breach, failure or default is not remedied
or cured by Seller pursuant to any other provisions hereof), Purchaser’s sole
and exclusive remedy shall be either:

(i) to receive the return to Purchaser of the Deposit as full, fixed and
liquidated damages, not as a penalty, the parties hereby acknowledging the
difficulty of ascertaining Purchaser’s damages in such a circumstance and
agreeing that this remedy represents a reasonable and mutual attempt by Seller
and Purchaser to anticipate the consequence to Purchaser of Seller’s breach,
whereupon this Agreement shall terminate. Thereafter, Purchaser and Seller shall
be relieved of further liability hereunder, at law or in equity, it being the
agreement of the parties that Seller shall have no liability or obligation for
default hereunder except to the extent of the amounts set forth herein, and
except obligations that survive termination, and in no event shall Seller’s
liability or responsibility for any failure, breach or default hereunder exceed
the total amounts set forth herein; or

(ii) to commence an action against Seller for specific performance of this
Agreement or similar legal or equitable action; provided, however, that
Purchaser shall not be entitled to pursue any action for specific performance
against Seller if Seller is prevented from performing as a result of any of the
following: (A) an order or regulation of any governmental or regulatory
authority having jurisdiction over Seller or any affiliate thereof, or (B) the
levy of a fine, imposition of any reserve requirement or any other action that
has a material adverse effect (apart from the act of specific performance) on
Seller or any affiliate undertaken by any such governmental or regulatory
authority, or (C) Seller having received an opinion of reputable counsel or its
internal legal department that Seller’s performance hereunder could result in a
violation of any law, rule, regulation, or order of any such governmental or
regulatory authority or the levy of any fine, imposition of an additional
reserve requirement or any other action that has a material adverse effect
(apart from the act of specific performance) on Seller or any affiliate.



--------------------------------------------------------------------------------

8(c) Seller and Purchaser acknowledge and represent that neither has engaged the
services of a real estate broker in connection with the transaction described in
this Agreement. Should any claim for commission be asserted or established, the
party in breach of its representation in this Paragraph 8(c) hereby expressly
agrees to hold the other harmless with respect to all costs relating thereto
(including reasonable attorneys’ fees) to the extent that the breaching party is
shown to have been responsible for the creation of such claim. Anything to the
contrary in this Agreement notwithstanding, such agreement of each party to hold
the other harmless shall survive the Closing and any termination of this
Agreement.

8(d) No failure(s) or default(s) by Purchaser or Seller shall result in the
termination or limitation of any right hereunder or the exercise of any rights
or remedies with respect to such failure(s) or default(s) unless and until the
defaulting party shall have been notified in writing by a document specifically
entitled “Notice of Default” and shall have failed to remedy the specified
failure(s) or default(s) within fifteen (15) days after the receipt of said
written notice or if the cure thereof cannot be completed within fifteen
(15) days, then a reasonable period of time not to exceed an additional thirty
(30) days provided the party diligently and continuously pursues such cure. The
scope of the breach or default and of the required cure shall be limited to the
failure(s) or default(s) specifically stated in the Notice of Default, and any
right to claim or pursue a breach of or default under this Agreement following
any such failure to cure shall be limited to the specific failure(s) or
default(s) stated in such Notice of Default. The provisions of this Subparagraph
8(d) shall not apply to Purchaser’s failure to timely deliver the Deposit to
Seller (which failure shall result in this Agreement being null and void without
any further action of Seller), or to a default by Purchaser for failure to close
on the purchase of the Property as and when required hereunder.

9. SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. Seller hereby represents,
warrants and covenants to Purchaser that:

9(a) To the best of Seller’s knowledge, Seller is currently the fee simple owner
of the Property.

9(b) Seller has full authority to execute this Agreement and transfer the
Property to Purchaser at Closing.

9(c) Except as may be required by law or agreed to by Purchaser, during the term
of this Agreement, Seller will not make any commitments or representations to
the applicable governmental authorities, or to adjoining or surrounding property
owners, which would materially interfere with Purchaser’s ability to improve the
Property.

9(d) Seller has granted no person any contract right or other right to
possession of all or any portion of the Property.

9(e) Except as may be required by law or agreed to by Purchaser, Seller shall
not materially alter the condition of the Property during the term of this
Agreement.

9(f) As of the date of this Agreement, to the actual knowledge of Seller:

(i) Seller has received no notice that any substance, material or waste which is
or becomes designated, classified or regulated as being “toxic” or “hazardous”
or a “pollutant” or which is or becomes similarly designated, classified or
regulated under any Environmental Law (a “Hazardous Substance”) is now or has
been used or stored on or within any portion of the Property in violation of
Environmental Laws (“Environmental Law” includes without limitation any law,
statute, ordinance or regulation pertaining to health, industrial hygiene or the
environment, including, without limitation, CERCLA (Comprehensive Environmental
Response, Compensation and Liability Act of 1980) and RCRA (Resources
Conservation and Recovery Act of 1976).

(ii) Seller has received no notice of federal, state or local enforcement,
clean-up, removal, remedial or other governmental or regulatory actions
instituted or completed affecting the Property; and

(iii) Seller has received no notice of a claim made by any third party against
Seller relating to any Hazardous Substances on or within the Property.

9(g) From the Effective Date through the Closing, Seller shall promptly notify
Purchaser if to the actual knowledge of Seller there are any threatened or
pending investigations by any governmental agency under any law, regulation or
ordinance, including those pertaining to any Hazardous Substance, zoning
violations, erosion control violations or violations or any permits or
approvals.

10. AS-IS. PURCHASER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT PURCHASER IS
PURCHASING THE PROPERTY IN AN “AS IS” CONDITION “WITH ALL FAULTS” AND
SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR
GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER OTHER THAN THOSE EXPRESSLY STATED IN THIS AGREEMENT
OR IN THE DEED.



--------------------------------------------------------------------------------

PURCHASER HEREBY ACKNOWLEDGES THAT IT SHALL NOT BE ENTITLED TO, AND SHALL NOT,
RELY ON SELLER, ITS AGENTS, EMPLOYEES OR REPRESENTATIVES, AND SELLER HEREBY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, EITHER UNDER COMMON LAW, BY STATUTE, OR OTHERWISE, AS TO (I) THE
QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF THE PROPERTY INCLUDING, BUT
NOT LIMITED TO, ANY STRUCTURAL ELEMENTS, FOUNDATION, ACCESS, LANDSCAPING, SEWAGE
OR UTILITY SYSTEMS AT THE PROPERTY, IF ANY; (II) THE QUALITY, NATURE, ADEQUACY
OR PHYSICAL CONDITION OF SOILS AND GROUND WATER OR THE EXISTENCE OF GROUND WATER
AT THE PROPERTY; (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY OR PHYSICAL
CONDITION OF ANY UTILITIES SERVING THE PROPERTY; (IV) THE DEVELOPMENT POTENTIAL
OF THE PROPERTY, ITS VALUE, ITS PROFITABILITY, ITS HABITABILITY, MERCHANTABILITY
OR FITNESS, SUITABILITY OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE;
(V) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY; (VI) THE COMPLIANCE OF THE
PROPERTY OR ITS OPERATIONS WITH ANY APPLICABLE CODE, STATUTE, LAW, ORDINANCE,
RULE, REGULATION, COVENANT, PERMIT, AUTHORIZATION, STANDARD, CONDITION OR
RESTRICTION OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY; (VII) THE QUALITY OF
ANY LABOR OR MATERIALS RELATING IN ANY WAY TO THE PROPERTY; (VIII) THE SQUARE
FOOTAGE OR ACREAGE OF THE PROPERTY; OR (IX) THE OPERATION OF THE PROPERTY FROM
THE DATE OF THIS AGREEMENT UNTIL THE CLOSING.

PURCHASER ACKNOWLEDGES THAT SELLER HOLDS TITLE TO THE PROPERTY, THROUGH
FORECLOSURE OR OTHERWISE, PRIMARILY TO PROTECT ITS SECURITY INTEREST WITHIN THE
MEANING OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY
ACT (“CERCLA”), 42 U.S.C. § 9601 ET SEQ. AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING, PURCHASER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT HEREBY WAIVES, RELEASES AND
DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE IN THE FUTURE AGAINST
THE SELLER WITH RESPECT TO COSTS, DAMAGES, OBLIGATIONS, PENALTIES, CAUSES OF
ACTION AND OTHER LIABILITIES (WHETHER ACCRUED, CONTINGENT, ARISING BEFORE OR
AFTER THIS AGREEMENT, OR OTHERWISE) ARISING AS A RESULT OF (I) THE CONDITION OF
THE PROPERTY, EITHER PATENT OR LATENT (EXCEPT TO THE EXTENT THAT THE AFFIRMATIVE
ACTS OF SELLER DURING SELLER’S PERIOD OF DIRECT OWNERSHIP OF THE PROPERTY
DIRECTLY RESULTED IN ANY DAMAGE TO THE PHYSICAL CONDITION OF THE PROPERTY OR
VIOLATIONS OF APPLICABLE LEGAL REQUIREMENTS WITH RESPECT TO THE PHYSICAL
CONDITION OF THE PROPERTY), (II) ITS ABILITY OR INABILITY TO OBTAIN OR MAINTAIN
BUILDING PERMITS, EITHER TEMPORARY OR FINAL CERTIFICATES OF OCCUPANCY OR OTHER
LICENSES FOR THE USE OR OPERATION OF THE PROPERTY, AND/OR CERTIFICATES OF
COMPLIANCE FOR THE PROPERTY, (III) THE ACTUAL OR POTENTIAL INCOME OR PROFITS TO
BE DERIVED FROM THE PROPERTY, (IV) THE REAL ESTATE TAXES OR ASSESSMENTS NOW OR
HEREAFTER PAYABLE THEREON, (V) EXCEPT TO THE EXTENT THAT THE AFFIRMATIVE ACTS OF
SELLER DURING SELLER’S PERIOD OF DIRECT OWNERSHIP OF THE PROPERTY DIRECTLY
RESULTED IN ANY VIOLATIONS OF APPLICABLE ENVIRONMENTAL LAWS WITH RESPECT TO
PROPERTY, THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF THE PROPERTY,
OR COMPLIANCE OF PAST OWNERS AND OPERATORS OF THE PROPERTY, IN REGARD TO ANY
PAST, PRESENT AND FUTURE FEDERAL, STATE AND LOCAL ENVIRONMENTAL PROTECTION,
POLLUTION CONTROL, POLLUTION CLEANUP, AND CORRECTIVE ACTION LAWS, RULES,
REGULATIONS, ORDERS, AND REQUIREMENTS (INCLUDING WITHOUT LIMITATION CERCLA,
RCRA, AND OTHERS PERTAINING TO THE USE, HANDLING, GENERATION, TREATMENT,
STORAGE, RELEASE, DISPOSAL, REMOVAL, REMEDIATION OR RESPONSE TO, OR NOTIFICATION
OF GOVERNMENTAL ENTITIES CONCERNING, TOXIC, HAZARDOUS, OR OTHERWISE REGULATED
WASTES, SUBSTANCES, CHEMICALS, POLLUTANTS OR CONTAMINANTS), OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS, (VI) EXCEPT TO THE EXTENT THAT THE
AFFIRMATIVE ACTS OF SELLER DURING SELLER’S PERIOD OF DIRECT OWNERSHIP OF THE
PROPERTY DIRECTLY RESULTED IN ANY VIOLATIONS OF APPLICABLE ENVIRONMENTAL LAWS,
THE PRESENCE ON, IN, UNDER OR NEAR THE PROPERTY OF (INCLUDING WITHOUT LIMITATION
ANY RESULTANT OBLIGATION UNDER CERCLA, THE RESOURCE CONSERVATION AND RECOVERY
ACT (“RCRA”), 42 U.S.C. § 6973 et seq., ANY STATE STATUTE OR REGULATION, OR
OTHERWISE, TO REMOVE, REMEDIATE OR RESPOND TO) ASBESTOS CONTAINING MATERIAL,
RADON, UREA FORMALDEHYDE OR ANY OTHER TOXIC, HAZARDOUS OR OTHERWISE REGULATED
WASTE, SUBSTANCE, CHEMICAL, POLLUTANT OR CONTAMINANT, AND (VII) ANY OTHER STATE
OF FACTS WHICH EXIST WITH RESPECT TO THE PROPERTY.



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES AND AGREES THAT THE TERMS AND CONDITIONS OF THIS
PARAGRAPH 10 SHALL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT AND/OR
THE RECORDATION OF A SPECIAL WARRANTY DEED FOR THE PROPERTY.

11. MISCELLANEOUS.

11(a) All notices and other communications hereunder shall be in writing, and be
deemed duly given: (i) when given, if personally delivered or sent by electronic
mail; (ii) three (3) days after mailing, if mailed by certified mail, return
receipt requested, postage prepaid; or (iii) one business (1) day after shipping
via FedEx or other nationally recognized overnight courier service:

 

  If to Purchaser:    Stratford Capital Group      8245 Boone Boulevard, Suite
640      Vienna, Virginia 22182      Attention: Stephen P. Wilson   If to
Seller:    Comstock Redland Road II, L.C.      1886 Metro Center Drive, 4th
Floor      Reston, VA 20190      Attention: Christopher Clemente, CEO   and,
with copy to:    Comstock Redland Road II, L.C.      1886 Metro Center Drive,
4th Floor      Reston, VA 20190      Attention: Jubal Thompson, General Counsel
  If to Escrow Agent:    Stewart Title and Escrow, Inc.      10505 Judicial
Drive, #300      Fairfax, VA 22030      Attn: Mark Fitzgerald, Senior Vice
President

The parties hereto shall be responsible for notifying each other of any change
of address.

11(b) If any term, covenant or condition of this Agreement, or the application
thereof to any party or circumstance, shall be invalid or unenforceable, the
remainder of this Agreement shall not be affected thereby, and each term shall
be valid and enforceable to the fullest extent permitted by law.

11(c) It is the intention of the parties hereto that all questions with respect
to the construction of this Agreement, and the rights or liabilities of the
parties hereunder, shall be determined in accordance with the laws of the State
of Maryland, without regard to conflicts of law rules. Time is hereby declared
to be of the essence in the performance of each of Seller’s and Purchaser’s
obligations hereunder.

11(d) Any date specified in this Agreement which is a Saturday, Sunday or legal
holiday shall be extended to the first regular business day after such date,
which is not a Saturday, Sunday or legal holiday.

11(e) This Agreement, together with the Exhibits attached hereto, contains the
final and entire agreement between the parties hereto with respect to the
subject matter hereof. The recitals set forth in the beginning of this Agreement
are incorporated herein. No change or modification of this Agreement, or any
waiver of the provisions hereof, shall be valid unless the same is in writing
and signed by the parties hereto. Waiver from time to time of any provision
hereunder will not be deemed to be a full waiver of such provision, or a waiver
of any other provisions hereunder. The terms of this Agreement are mutually
agreed to be clear and unambiguous, shall be considered the workmanship of all
of the parties and shall not be construed against the drafting party.

11(f) Titles to Paragraphs and Subparagraphs are for convenience only, and are
not intended to limit or expand the covenants and obligations expressed
thereunder.

11(g) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

11(h) In the event of any dispute or controversy arising out of or relating to
this Agreement or the parties’ compliance therewith, it is agreed that the
exclusive forum for determination of any and all such disputes or controversies
shall be the appropriate trial court for the jurisdiction in which the Property
is located. Moreover, in addition to any other relief to which it may be
entitled, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs incurred in regard to such dispute or controversy. THE
PARTIES WAIVE THEIR RESPECTIVE RIGHTS OF TRIAL BY JURY.



--------------------------------------------------------------------------------

11(i) The parties acknowledge that Seller and/or its affiliates currently
maintain signage and marketing information on the Property. The parties agree
that unless said signage and/or marketing information interferes with the
construction of the building on the Property, Seller and its affiliates shall be
entitled to continue to place signage and marketing materials on the Property
for its adjacent development.

12. ASSIGNMENT; SURVIVAL. Seller may not assign this Agreement to any party
without the express written consent of Purchaser, which consent may not be
unreasonably withheld or delayed; provided, however, Seller may assign this
Agreement without the Purchaser’s consent to any entity controlling, controlled
by, under common control with or otherwise affiliated with Seller. Purchaser may
not assign this Agreement to any party without the express written consent of
Seller, which consent may be withheld for any reason or no reason; provided,
however, Purchaser may assign this Agreement without Seller’s consent to any
entity controlling, controlled by, under common control with or otherwise
affiliated with Purchaser. This Agreement shall be binding upon the parties
hereto and each of their respective heirs, executors, administrators, successors
and assigns. The provisions of this Agreement and the obligations of the parties
shall survive the execution and delivery of the deed executed hereunder and
shall not be merged therein, except that any representations and warranties of
the parties hereunder shall survive Closing for only six (6) months.

13. ESCROW AGENT. The terms and conditions set forth in this Agreement shall
constitute both an agreement between Seller and Purchaser and instructions for
Escrow Agent, which Escrow Agent shall acknowledge and agree to be bound by, as
evidenced by its execution of this Agreement. Seller and Purchaser shall
promptly execute and deliver to Escrow Agent any separate or additional escrow
instructions requested by Escrow Agent which are consistent with the terms of
this Agreement. Any separate or additional instructions shall not modify or
amend the provisions of this Agreement unless otherwise expressly agreed by
mutual consent of Purchaser and Seller. Purchaser and Seller both hereby
acknowledge and agree that Escrow Agent shall hold and deliver the Deposit and
all other deposits which may be made under this Agreement in accordance with the
terms and conditions of this Agreement and that Escrow Agent shall be relieved
of all liability and held harmless by both Seller and Purchaser in the event
Escrow Agent makes any disbursement of such monies in accordance with the terms
and provisions of this Agreement. Escrow Agent shall be relieved from any
responsibility or liability and held harmless by both Purchaser and Seller in
connection with the discharge of Escrow Agent’s duties hereunder provided that
Escrow Agent exercises ordinary and reasonable care in the discharge of such
duties.

15. OFAC COMPLIANCE. Purchaser represents and warrants that: (i) it is not on an
SDN List (defined below), nor is it directly or indirectly owned or controlled
by an SDN (defined below); and (ii) the purchase and sale of the Property, and
the consummation of any other transaction contemplated by this Agreement, will
not violate any country sanctions program administered and enforced by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury. For the purposes hereof, an “SDN List” is defined as one of the lists
published by OFAC of individuals and companies owned or controlled by, or acting
for or on behalf of, OFAC targeted countries, as well as individuals, groups,
and entities, such as terrorists and narcotics traffickers, designated under
OFAC programs that are not country-specific, and an “SDN” is one of the
individuals or companies listed on an SDN List.

16. EFFECTIVE DATE. This Agreement shall become effective on the date last
signed by Purchaser and Seller (“Effective Date”).

(SIGNATURES FOLLOW ON NEXT PAGE)



--------------------------------------------------------------------------------

WITNESS, the following signatures.

 

SELLER: COMSTOCK REDLAND ROAD II, L.C.   By:   Comstock Holding Companies, Inc.,
Manager     By:  

 

Christopher Clemente, Chief Executive Officer Date:  

 

(SIGNATURES CONTINUE ON NEXT PAGE)



--------------------------------------------------------------------------------

PURCHASER: MOMENTUM APARTMENTS, LLC, a Virginia limited liability company By:
Momentum General Partners, LLC a Virginia limited liability company, its
managing member By:   SCG Development Partners, LLC, a Delaware limited
liability company, its managing member   By:   SCG Development Manager, LLC, a
Delaware limited liability company, its managing member     By:   SCG Capital
Corp., a Delaware corporation, its sole member     By:  

 

    Name:   Stephen P. Wilson     Title:   President – Virginia Office Date:  

 

(SIGNATURES CONTINUE ON NEXT PAGE)



--------------------------------------------------------------------------------

Escrow Agent executes this Agreement for the sole purpose of evidencing its
agreement to the matters set forth in Paragraph 13 hereof.

 

ESCROW AGENT: STEWART TITLE & ESCROW, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT “A”

PROPERTY